Case: 21-50135      Document: 00515887887         Page: 1    Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 4, 2021
                                  No. 21-50135                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Omar Sanchez-Barrera,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-384-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Omar Sanchez-Barrera appeals the within-guidelines sentence of 37
   months of imprisonment and three years of supervised release imposed
   following his guilty plea conviction for illegal reentry after deportation from
   the United States. He argues that the enhanced sentencing range in 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50135       Document: 00515887887         Page: 2   Date Filed: 06/04/2021




                                    No. 21-50135


   § 1326(b) is unconstitutional because a prior conviction is an element of the
   offense that must be alleged in the indictment or found by a jury beyond a
   reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but seeks to preserve it for
   further review.    The Government has filed an unopposed motion for
   summary affirmance, agreeing that the issue is foreclosed by Almendarez-
   Torres. Alternatively, the Government requests an extension of time to file
   its brief.
           In Almendarez-Torres, 523 U.S. at 226-27, the Supreme Court held
   that a prior conviction used to enhance a sentence under § 1326(b) is a
   sentencing factor, not an element of the offense. Neither Apprendi v. New
   Jersey, 530 U.S. 466, 476, 490 (2000), nor subsequent Supreme Court cases
   overruled Almendarez-Torres, which remains binding precedent. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Garza-
   Lopez, 410 F.3d 268, 276 (5th Cir. 2005). Accordingly, Sanchez-Barrera’s
   sole appellate argument is foreclosed by Almendarez-Torres.
           Because the Government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   Government’s motion for summary affirmance is GRANTED, the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                         2